Title: To Thomas Jefferson from Caesar Augustus Rodney, 15 July 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir
                            
                            Philada. July 15. 1806.
                        
                        I cannot but express the sincere satisfaction, I feel on the appointment of an old Revolutionary officer, to
                            a post which will render him comfortable. Genl. Shee is entitled to great credit for the purity & uniformity of his
                            principles & conduct. He withstood persecution in the Federal reign of terror in 98’ & resisted temptation in the
                            unfortunate struggle of 1805. in this state. From the best information I have, I believe the decided Republicans are to a man highly gratified
                            with his appointment & I should presume, it would give
                            satisfaction to the well disposed generally. I am with great esteem 
                  Yours Very
                            Sincerely
                        
                            C. A. Rodney
                            
                        
                    